Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8,16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (USPN 20130128678A1) in view of Roohparvar (USPN 20090094407A1).
As per claim 2, Pyeon discloses a dynamic random access memory device (DRAM) (paragraph 0061 – any kind of solid state memory system such as a DRAM), comprising: a plurality of memory cells (paragraph 0028 – access to an array of memory cells of the internal memory and the internal memory is associated with the memory device as indicated in paragraph 0025 and Figure 2); an interface (paragraph 0021 – each of the memory devices includes interface circuitry) to receive: a memory access command that specifies an access to the plurality of memory cells (paragraphs 0031,0032 – access operation is a data read for the target device/internal memory and paragraphs 0033,0034 – access operation is a data write for the target device/internal memory); and, a first register access command that specifies a first register access (paragraph 0028 – the register access command is the command identifying a target device for the identifier stored in the identifier register); an interface to receive: data to be stored in the plurality of memory cells in response to the memory access command (paragraphs 0033,0034 – access operation is a data write for the target device/internal memory); and, a code to select the DRAM for receipt of a device identification value in response to the first register access command (paragraph 0028 – the code is the identifier of the target device).
	Pyeon fails to explicitly state a control interface and a data interface.
Pyeon does disclose each of the memory devices includes interface circuitry in paragraph 0021.
Roohparvar discloses a control interface and a data interface in paragraph 0039 – one or more interfaces such as a data interface 330 and a control interface 335.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the data interface and control interface of Roohparvar into the interface circuitry of Pyeon. A person of ordinary skill in the art would have been motivated to make the modification because a memory device has interfaces of the types data and control as disclosed in paragraph 0039.

As per claim 3, Pyeon discloses wherein the device identification value is written to a device identification value register (paragraph 0021 – identifier of the memory device is stored in an identifier register).

As per claim 4, Pyeon discloses the interface is to further receive a target identification value (paragraph 0021 – memory device is identified by an identifier stored in its identifier register).
	Pyeon fails to explicitly state the control interface.
Pyeon does disclose each of the memory devices includes interface circuitry in paragraph 0021.
Roohparvar discloses a control interface in paragraph 0039 – one or more interfaces such as a control interface 335.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the control interface of Roohparvar into the interface circuitry of Pyeon. A person of ordinary skill in the art would have been motivated to make the modification because a memory device has interfaces of the type control as disclosed in paragraph 0039.

As per claim 5, Pyeon et al. discloses wherein the target identification value is written to a target identification value register (paragraph 0021 – memory device is identified by an identifier stored in its identifier register).

As per claim 6, Pyeon discloses the interface is to further receive a second register access command that specifies a second register access (paragraph 0028 – the register access command is the command identifying a target device for the identifier stored in the identifier register); and, in response to at least the second register access command and the target identification value matching the device identification value, the DRAM is to perform the second register access command (the access operations are performed based on the identifier with the command and the device identifier matching as disclosed in paragraphs 0031-0034 for read and write commands).
	Pyeon fails to explicitly state the control interface.
Pyeon does disclose each of the memory devices includes interface circuitry in paragraph 0021.
Roohparvar discloses a control interface in paragraph 0039 – one or more interfaces such as a control interface 335.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the control interface of Roohparvar into the interface circuitry of Pyeon. A person of ordinary skill in the art would have been motivated to make the modification because a memory device has interfaces of the type control as disclosed in paragraph 0039.

As per claim 7, Pyeon discloses wherein the interface is to further receive a second register access command that specifies a second register access (paragraph 0028 – the register access command is the command identifying a target device for the identifier stored in the identifier register); and, in response to at least the target identification value not matching the device identification value, the DRAM is not to perform the second register access command (paragraphs 0035-0036 - the access operations are not performed based on the identifier with the command and the device identifier not matching for read and write commands).
Pyeon fails to explicitly state the control interface.
Pyeon does disclose each of the memory devices includes interface circuitry in paragraph 0021.
Roohparvar discloses a control interface in paragraph 0039 – one or more interfaces such as a control interface 335.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the control interface of Roohparvar into the interface circuitry of Pyeon. A person of ordinary skill in the art would have been motivated to make the modification because a memory device has interfaces of the type control as disclosed in paragraph 0039.

As per claim 8, Pyeon discloses wherein the interface is to further receive: a second register access command that specifies a second register access that specifies a target identification value (paragraph 0028 – the register access command is the command identifying a target device for the identifier stored in the identifier register); and, a third register access command that specifies a third register access, the third register access command to be performed based at least in part on the device identification value matching the target identification value (the access operations are performed based on the identifier with the command and the device identifier matching as disclosed in paragraphs 0031-0032 for read and write commands) and the third register access command to not be performed based at least in part on the device identification value not matching the target identification value (paragraph 0028 – the register access command is the command identifying a target device for the identifier stored in the identifier register and the access operations are not performed based on the identifier with the command and the device identifier not matching as disclosed in paragraphs 0035-0036 for read and write commands).
	Pyeon fails to explicitly state the control interface.
Pyeon does disclose each of the memory devices includes interface circuitry in paragraph 0021.
Roohparvar discloses a control interface in paragraph 0039 – one or more interfaces such as a control interface 335.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the control interface of Roohparvar into the interface circuitry of Pyeon. A person of ordinary skill in the art would have been motivated to make the modification because a memory device has interfaces of the type control as disclosed in paragraph 0039.

As per claim 16, Pyeon discloses a method of operating a dynamic random access device (DRAM) (paragraph 0061 – any kind of solid state memory system such as a DRAM), comprising: receiving, at an interface (paragraph 0021 – each of the memory devices includes interface circuitry), a memory access command that specifies an access to a plurality of memory cells (paragraph 0028 – access to an array of memory cells of the internal memory and the internal memory is associated with the memory device as indicated in paragraph 0025 and Figure 2) comprising the DRAM (paragraphs 0031,0032 – access operation is a data read for the target device/internal memory and paragraphs 0033,0034 – access operation is a data write for the target device/internal memory); receiving, at the interface (paragraph 0021 – each of the memory devices includes interface circuitry), a first register access command that specifies a first register access (paragraph 0028 – the register access command is the command identifying a target device for the identifier stored in the identifier register); receiving, at an interface (paragraph 0021 – each of the memory devices includes interface circuitry), data to be stored in the plurality of memory cells (paragraph 0028 – access to an array of memory cells of the internal memory and the internal memory is associated with the memory device as indicated in paragraph 0025 and Figure 2) in response to the memory access command (paragraphs 0033,0034 – access operation is a data write for the target device/internal memory); and, receiving, at an interface (paragraph 0021 – each of the memory devices includes interface circuitry), at least one indicator that selects the DRAM to store a device identification value in response to the first register access command (paragraph 0028 – the indicator is the command identifier of the target device).

As per claim 17, Pyeon discloses further comprising: based at least in part on the at least one indicator, writing the device identification value to a device identification register (paragraph 0021 – identifier of the memory device is stored in an identifier register).

As per claim 18, Pyeon discloses further comprising: receiving, at the interface, a target identification value (paragraph 0021 – memory device is identified by an identifier stored in its identifier register).
	Pyeon fails to explicitly state the control interface.
Pyeon does disclose each of the memory devices includes interface circuitry in paragraph 0021.
Roohparvar discloses a control interface in paragraph 0039 – one or more interfaces such as a control interface 335.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the control interface of Roohparvar into the interface circuitry of Pyeon. A person of ordinary skill in the art would have been motivated to make the modification because a memory device has interfaces of the type control as disclosed in paragraph 0039.

As per claim 19, Pyeon discloses further comprising: writing the target identification value to a target identification register (paragraph 0021 – identifier of the memory device is stored in an identifier register).

As per claim 20, Pyeon discloses further comprising: receiving, at the control interface, a second register access command that specifies a second register access (paragraph 0028 – the register access command is the command identifying a target device for the identifier stored in the identifier register); and, based at least in part on the second register access command and the target identification value in the target identification register being equal to the device identification value in the device identification register, performing the second register access command (paragraphs 0031,0032 – access operation is a data read for the target device/internal memory and paragraphs 0033,0034 – access operation is a data write for the target device/internal memory).
	Pyeon fails to explicitly state the control interface.
Pyeon does disclose each of the memory devices includes interface circuitry in paragraph 0021.
Roohparvar discloses a control interface in paragraph 0039 – one or more interfaces such as a control interface 335.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the control interface of Roohparvar into the interface circuitry of Pyeon. A person of ordinary skill in the art would have been motivated to make the modification because a memory device has interfaces of the type control as disclosed in paragraph 0039.

As per claim 21, Pyeon discloses further comprising: receiving, at the control interface, a second register access command that specifies a second register access (paragraph 0028 – the register access command is the command identifying a target device for the identifier stored in the identifier register); and, based at least in part on the second register access command and the target identification value in the target identification register being not equal to the device identification value in the device identification register, not performing the second register access command (the access operations are not performed based on the identifier with the command and the device identifier not matching as disclosed in paragraphs 0035-0036 for read and write commands).
Pyeon fails to explicitly state the control interface.
Pyeon does disclose each of the memory devices includes interface circuitry in paragraph 0021.
Roohparvar discloses a control interface in paragraph 0039 – one or more interfaces such as a control interface 335.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the control interface of Roohparvar into the interface circuitry of Pyeon. A person of ordinary skill in the art would have been motivated to make the modification because a memory device has interfaces of the type control as disclosed in paragraph 0039.

Allowable Subject Matter
Claims 9-15 are allowed.
The closest prior art is 20090094407. This reference does disclose a non-volatile memory, analog interface - provides for the passage of analog data signals as disclosed in paragraph 0038, digital interface - provides for the passage of control signals as disclosed in paragraph 0038, command signals and address signals, control interface -provides for the passage of control signals, command signals and address signals as disclosed in paragraph 0039, data interface - provides for the passage of digital data signals, an identification value may be placed on the bus indicating which device on the bus is to act upon a subsequent command. If the identification value matches the value taken on by the bulk storage device 300, the controller 310 would then accept the subsequent command at the bus interface 315. If the identification value did not match, the controller 310 would ignore the subsequent communication as disclosed in paragraph 0042. However, the reference does not disclose more than one memory device with the different types of interface that are performing identifier matching for each memory device for accessing.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘control interface’ in claims 2,4,6,7,8; ‘data interface’ in claim 2; ‘first control interface’ in claim 9; ‘second control interface’ in claim 9; ‘module control interface’ in claims 9,11,12,13,14,15; ‘module data interface’ in claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/           Primary Examiner, Art Unit 2113